Exhibit 10.1

 

VERACYTE, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

(as adopted March 10, 2015 by the Board and approved May 18, 2015 by the
shareholders)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1

Purpose Of The Plan

1

 

 

 

SECTION 2

Definitions

1

(a)

“Board”

1

(b)

“Code”

1

(c)

“Committee”

1

(d)

“Company”

1

(e)

“Compensation”

1

(f)

“Corporate Reorganization”

1

(g)

“Eligible Employee”

1

(h)

“Exchange Act”

2

(i)

“Fair Market Value”

2

(j)

“Offering”

2

(k)

“Offering Date”

2

(l)

“Offering Period”

2

(m)

“Participant”

2

(n)

“Participating Company”

2

(o)

“Plan”

2

(p)

“Plan Account”

2

(q)

“Purchase Date”

2

(r)

“Purchase Period”

3

(s)

“Purchase Price”

3

(t)

“Stock”

3

(u)

“Subsidiary”

3

 

 

 

SECTION 3

Administration Of The Plan

3

(a)

Committee Composition

3

(b)

Committee Responsibilities

3

 

 

 

SECTION 4

Enrollment And Participation

4

(a)

Offering Periods

4

(b)

Enrollment

4

(c)

Duration of Participation

4

 

 

 

SECTION 5

Employee Contributions

5

(a)

Frequency of Payroll Deductions

5

(b)

Amount of Payroll Deductions

5

(c)

Changing Withholding Rate

5

(d)

Discontinuing Payroll Deductions

5

 

 

 

SECTION 6

Withdrawal From The Plan

5

(a)

Withdrawal

5

(b)

Re-enrollment After Withdrawal

6

 

 

 

SECTION 7

Change In Employment Status

6

(a)

Termination of Employment

6

 

--------------------------------------------------------------------------------


 

(b)

Leave of Absence

6

(c)

Death

6

 

 

 

SECTION 8

Plan Accounts And Purchase Of Shares

6

(a)

Plan Accounts

6

(b)

Purchase Price

6

(c)

Number of Shares Purchased

6

(d)

Available Shares Insufficient

7

(e)

Issuance of Stock

7

(f)

Unused Cash Balances

7

(g)

Stockholder Approval

7

 

 

 

SECTION 9

Limitations On Stock Ownership

7

(a)

Five Percent Limit

7

(b)

Dollar Limit

8

 

 

 

SECTION 10

Rights Not Transferable

8

 

 

 

SECTION 11

No Rights As An Employee

8

 

 

 

SECTION 12

No Rights As A Stockholder

8

 

 

 

SECTION 13

Securities Law Requirements

8

 

 

 

SECTION 14

Stock Offered Under The Plan

9

(a)

Authorized Shares

9

(b)

Antidilution Adjustments

9

(c)

Reorganizations

9

 

 

 

SECTION 15

Amendment Or Discontinuance

9

 

 

 

SECTION 16

Execution

10

 

--------------------------------------------------------------------------------


 

VERACYTE, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1                               Purpose Of The Plan.

 

The Plan was adopted by the Board on March 10, 2015 and shall be effective on
May 18, 2015 subject to stockholder approval (the “Effective Date”).  The
purpose of the Plan is to provide Eligible Employees with an opportunity to
increase their proprietary interest in the success of the Company by purchasing
Stock from the Company on favorable terms and to pay for such purchases through
payroll deductions.  The Plan is intended to qualify under section 423 of the
Code.

 

SECTION 2                               Definitions.

 

(a)                                 “Board” means the Board of Directors of the
Company, as constituted from time to time.

 

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(c)                                  “Committee” means a committee designated by
the Board, as described in Section 3.

 

(d)                                 “Company” means Veracyte, Inc., a Delaware
corporation.

 

(e)                                  “Compensation” means, unless provided
otherwise by the Committee, base salary, wages and commissions paid in cash to a
Participant by a Participating Company, without reduction for any pre-tax
contributions made by the Participant under sections 401(k) or 125 of the Code.
“Compensation” shall, unless provided otherwise by the Committee, exclude
variable compensation other than commissions (including bonuses, incentive
compensation, overtime pay and shift premiums), all non-cash items, moving or
relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to the exercise of stock options,
and similar items. The Committee shall determine whether a particular item is
included in Compensation.

 

(f)                                   “Corporate Reorganization” means:

 

(i)                                     The consummation of a merger or
consolidation of the Company with or into another entity, or any other corporate
reorganization; or

 

(ii)                                  The sale, transfer or other disposition of
all or substantially all of the Company’s assets or the complete liquidation or
dissolution of the Company.

 

(g)                                  “Eligible Employee” means any employee of a
Participating Company whose customary employment is for more than five months
per calendar year and for more than 20 hours per week.

 

1

--------------------------------------------------------------------------------


 

The foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country which has jurisdiction over him or her.

 

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(i)                                     “Fair Market Value” means the fair
market value of a share of Stock, determined by the Committee as follows:

 

(i)                                     If Stock was traded on any established
national securities exchange including the New York Stock Exchange or The NASDAQ
Stock Market on the date in question, then the Fair Market Value shall be equal
to the closing price as quoted on such exchange (or the exchange with the
greatest volume of trading in the Stock) on such date; or

 

(ii)                                  If the foregoing provision is not
applicable, then the Fair Market Value shall be determined by the Committee in
good faith on such basis as it deems appropriate.

 

For any date that is not a Trading Day, the Fair Market Value of a share of
Stock for such date shall be determined by using the closing sale price for the
immediately preceding Trading Day.  Whenever possible, the determination of Fair
Market Value by the Committee shall be based on the prices reported in the Wall
Street Journal or as reported directly to the Company by the stock exchange.  
Such determination shall be conclusive and binding on all persons.

 

(j)                                    “Offering” means the grant of options to
purchase shares of Stock under the Plan to Eligible Employees.

 

(k)                                 “Offering Date” means the first day of an
Offering.

 

(l)                                     “Offering Period” means a period with
respect to which the right to purchase Stock may be granted under the Plan, as
determined pursuant to Section 4(a).

 

(m)                             “Participant” means an Eligible Employee who
elects to participate in the Plan, as provided in Section 4(b).

 

(n)                                 “Participating Company” means (i) the
Company and (ii) each present or future Subsidiary designated by the Committee
as a Participating Company.

 

(o)                                 “Plan” means this Veracyte, Inc. Employee
Stock Purchase Plan, as it may be amended from time to time.

 

(p)                                 “Plan Account” means the account established
for each Participant pursuant to Section 8(a).

 

(q)                                 “Purchase Date” means one or more dates
during an Offering on which shares of Stock may be purchased pursuant to the
terms of the Offering.

 

2

--------------------------------------------------------------------------------


 

(r)                                    “Purchase Period” means one or more
successive periods during an Offering, beginning on the Offering Date or on the
day after a Purchase Date, and ending on the next succeeding Purchase Date.

 

(s)                                   “Purchase Price” means the price at which
Participants may purchase shares of Stock under the Plan, as determined pursuant
to Section 8(b).

 

(t)                                    “Stock” means the Common Stock of the
Company.

 

(u)                                 “Subsidiary” means any corporation (other
than the Company) in an unbroken chain of corporations beginning with the
Company, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

(r)                                    “Trading Day” means a day on which the
national stock exchange on which the Stock is traded is open for trading.

 

SECTION 3                               Administration Of The Plan.

 

(a)                                 Committee Composition.  The Plan shall be
administered by the Committee.  The Committee shall consist exclusively of one
or more directors of the Company, who shall be appointed by the Board.

 

(b)                                 Committee Responsibilities.  The Committee
shall have full power and authority, subject to the provisions of the Plan, to
promulgate such rules and regulations as it deems necessary for the proper
administration of the Plan, to interpret the provisions and supervise the
administration of the Plan, and to take all action in connection therewith or in
relation thereto as it deems necessary or advisable.  Any decision reduced to
writing and signed by all of the members of the Committee shall be fully
effective as if it had been made at a meeting duly held.  The Committee’s
determinations under the Plan, unless otherwise determined by the Board, shall
be final and binding on all persons.  The Company shall pay all expenses
incurred in the administration of the Plan.  No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan, and all members of the Committee shall be fully
indemnified by the Company with respect to any such action, determination or
interpretation.  The Committee may adopt such rules, guidelines and forms as it
deems appropriate to implement the Plan, including sub plans which the Committee
may establish (which need not qualify under Section 423 of the Code) for the
purpose of (i) facilitating participation in the Plan by non-U.S. employees in
compliance with foreign laws and regulations without affecting the qualification
of the remainder of the Plan under Section 423 of the Code or (ii) qualifying
the Plan for preferred tax treatment under foreign tax laws (which sub plans, at
the Committee’s discretion, may provide for allocations of the authorized Shares
reserved for issue under the Plan as set forth in Section 14(a)).  The rules of
such sub plans may take precedence over other provisions of the Plan, with the
exception of Section 14(a), but unless otherwise superseded by the terms of such
sub plan, the provisions of the Plan shall govern the operation of such sub
plan. Alternatively and in order to comply with the laws of a foreign
jurisdiction, the Committee shall have the power, in its discretion, to grant
options in an Offering to citizens or residents of a non-U.S. jurisdiction
(without regard to whether they are also citizens

 

3

--------------------------------------------------------------------------------


 

of the United States or resident aliens) that provide terms which are less
favorable than the terms of options granted under the same Offering to employees
resident in the United States, subject to compliance with Section 423 of the
Code.  Notwithstanding anything to the contrary in the Plan, the Board may, in
its sole discretion, at any time and from time to time, resolve to administer
the Plan.  In such event, the Board shall have all of the authority and
responsibility granted to the Committee herein.

 

SECTION 4                               Enrollment And Participation.

 

(a)                                 Offering Periods.  While the Plan is in
effect, the Committee may from time to time grant options to purchase shares of
Stock pursuant to the Plan to Eligible Employees during a specified Offering
Period.  Each such Offering shall be in such form and shall contain such terms
and conditions as the Committee shall determine, subject to compliance with the
terms and conditions of the Plan (which may be incorporated by reference) and
the requirements of Section 423 of the Code, including the requirement that all
Eligible Employees have the same rights and privileges.  The Committee shall
specify prior to the commencement of each Offering (i) the period during which
the Offering shall be effective, which may not exceed 12 months from the
Offering Date and may include one or more successive Purchase Periods within the
Offering, (ii) the Purchase Dates and Purchase Price for shares of Stock which
may be purchased pursuant to the Offering, and (iii) if applicable, any limits
on the number of shares purchasable by a Participant, or by all Participants in
the aggregate, during any Offering Period or, if applicable, Purchase Period, in
each case consistent with the limitations of the Plan. Unless provided otherwise
by the Committee prior to commencement of an Offering, the maximum number of
shares of Stock which may be purchased by an individual Participant during such
Offering is 2,500 shares, subject to the other limitations of the Plan. The
Committee shall have the discretion to provide for the automatic termination of
an Offering following any Purchase Date on which the Fair Market Value of a
share of Stock is equal to or less than the Fair Market Value of a share of
Stock on the Offering Date, and for the Participants in the terminated Offering
to be automatically re-enrolled in a new Offering that commences immediately
after such Purchase Date.  The terms and conditions of each Offering need not be
identical, and shall be deemed incorporated by reference and made a part of the
Plan.

 

(b)                                 Enrollment.  Any individual who, on the day
preceding the first day of an Offering Period, qualifies as an Eligible Employee
may elect to become a Participant in the Plan for such Offering Period by
executing the enrollment form prescribed for this purpose by the Company.  The
enrollment form shall be filed with the Company in accordance with such
procedures as may be established by the Company.

 

(c)                                  Duration of Participation.  Once enrolled
in the Plan, a Participant shall continue to participate in the Plan until he or
she ceases to be an Eligible Employee or withdraws from the Plan under
Section 6(a).  A Participant who withdrew from the Plan under Section 6(a) may
again become a Participant, if he or she then is an Eligible Employee, by
following the procedure described in Subsection (b) above.  A Participant whose
employee contributions were discontinued automatically under Section 9(b) shall
automatically resume participation at the beginning of the earliest Offering
Period ending in the next calendar year, if he or she then is an Eligible
Employee.  When a Participant reaches the end of an Offering Period but his or
her

 

4

--------------------------------------------------------------------------------


 

participation is to continue, then such Participant shall automatically be
re-enrolled for the Offering Period that commences immediately after the end of
the prior Offering Period.

 

SECTION 5                               Employee Contributions.

 

(a)                                 Frequency of Payroll Deductions.  A
Participant may purchase shares of Stock under the Plan solely by means of
payroll deductions; provided, however, that to the extent provided in the terms
and conditions of an Offering, a Participant may also make contributions through
payment by cash or check prior to one or more Purchase Dates during the
Offering.  Payroll deductions, subject to the provisions of Subsection (b) below
or as otherwise provided by the Committee, shall occur on each payday during
participation in the Plan.

 

(b)                                 Amount of Payroll Deductions.  An Eligible
Employee shall designate on the enrollment form the portion of his or her
Compensation that he or she elects to have withheld for the purchase of Stock. 
Such portion shall be a whole percentage of the Eligible Employee’s
Compensation, but not less than 1% nor more than 15%.  However, no payroll
deduction will be made unless a Participant timely files the proper form with
the Company after a registration statement covering the Stock is filed and
effective under the Securities Act of 1933, as amended.

 

(c)                                  Changing Withholding Rate.  A Participant
may not increase the rate of payroll withholding during the Purchase Period, but
unless otherwise provided under the terms and conditions of an Offering, may
discontinue or decrease the rate of payroll withholding to a whole percentage of
his or her Compensation in accordance with such procedures and subject to such
limitations as the Company may establish for all Participants.  A Participant
may also increase or decrease the rate of payroll withholding effective for a
new Purchase Period by filing a new enrollment form with the Company at the
prescribed location and time.  The new withholding rate shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 15%.

 

(d)                                 Discontinuing Payroll Deductions.  If a
Participant wishes to discontinue employee contributions entirely, he or she may
do so by withdrawing from the Plan pursuant to Section 6(a).  In addition,
employee contributions may be discontinued automatically pursuant to
Section 9(b).

 

SECTION 6                               Withdrawal From The Plan.

 

(a)                                 Withdrawal.  A Participant may elect to
withdraw from the Plan by filing the prescribed form with the Company at the
prescribed location.  Such withdrawal may be elected at any time before the last
day of an Offering Period, except as otherwise provided in the Offering.  In
addition, if payment by cash or check is permitted under the terms and
conditions of an Offering, Participants may be deemed to withdraw from the Plan
by declining or failing to remit timely payment to the Company for the shares of
Stock.  As soon as reasonably practicable thereafter, payroll deductions shall
cease and the entire amount credited to the Participant’s Plan Account shall be
refunded to him or her in cash, without interest.  No partial withdrawals shall
be permitted.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Re-enrollment After Withdrawal.  A former
Participant who has withdrawn from the Plan shall not be a Participant until he
or she re-enrolls in the Plan under Section 4(b).  Re-enrollment may be
effective only at the commencement of an Offering Period.

 

SECTION 7                               Change In Employment Status.

 

(a)                                 Termination of Employment.  Termination of
employment as an Eligible Employee for any reason, including death, shall be
treated as an automatic withdrawal from the Plan under Section 6(a).  A transfer
from one Participating Company to another shall not be treated as a termination
of employment.

 

(b)                                 Leave of Absence.  For purposes of the Plan,
employment shall not be deemed to terminate when the Participant goes on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing.  Employment, however, shall be deemed to
terminate three months after the Participant goes on a leave, unless a contract
or statute guarantees his or her right to return to work.  Employment shall be
deemed to terminate in any event when the approved leave ends, unless the
Participant immediately returns to work.

 

(c)                                  Death.  In the event of the Participant’s
death, the amount credited to his or her Plan Account shall be paid to the
Participant’s estate.

 

SECTION 8                               Plan Accounts and Purchase Of Shares.

 

(a)                                 Plan Accounts.  The Company shall maintain a
Plan Account on its books in the name of each Participant.  Whenever an amount
is deducted from the Participant’s Compensation under the Plan, such amount
shall be credited to the Participant’s Plan Account.  Amounts credited to Plan
Accounts shall not be trust funds and may be commingled with the Company’s
general assets and applied to general corporate purposes.  No interest shall be
credited to Plan Accounts.

 

(b)                                 Purchase Price.  The Purchase Price for each
share of Stock purchased during an Offering Period shall not be less than the
lesser of:

 

(i)                                     85% of the Fair Market Value of such
share on the Purchase Date; or

 

(ii)                                  85% of the Fair Market Value of such share
on the Offering Date.

 

(c)                                  Number of Shares Purchased.  As of each
Purchase Date, each Participant shall be deemed to have elected to purchase the
number of shares of Stock calculated in accordance with this Subsection (c),
unless the Participant has previously elected to withdraw from the Plan in
accordance with Section 6(a).  The amount then in the Participant’s Plan Account
shall be divided by the Purchase Price, and the number of shares that results
shall be purchased from the Company with the funds in the Participant’s Plan
Account. The foregoing notwithstanding, no Participant shall purchase more than
such number of shares of Stock as may be determined by the Committee with
respect to the Offering Period, or Purchase Period, if applicable, nor more than
the amounts of Stock set forth in Sections 9(b) and 14(a).  For each Offering
Period and, if applicable, Purchase Period, the Committee shall have the
authority to establish additional limits on the number of shares purchasable by
all Participants in the aggregate.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Available Shares Insufficient.  In the event
that the aggregate number of shares that all Participants elect to purchase
during an Offering Period exceeds the maximum number of shares remaining
available for issuance under Section 14(a), or which may be purchased pursuant
to any additional aggregate limits imposed by the Committee, then the number of
shares to which each Participant is entitled shall be determined by multiplying
the number of shares available for issuance by a fraction, the numerator of
which is the number of shares that such Participant has elected to purchase and
the denominator of which is the number of shares that all Participants have
elected to purchase.

 

(e)                                  Issuance of Stock.  Certificates
representing the shares of Stock purchased by a Participant under the Plan shall
be issued to him or her as soon as reasonably practicable after the applicable
Purchase Date, except that the Committee may determine that such shares shall be
held for each Participant’s benefit by a broker designated by the Committee
(unless the Participant has elected that certificates be issued to him or her). 
Shares may be registered in the name of the Participant or jointly in the name
of the Participant and his or her spouse as joint tenants with right of
survivorship or as community property.

 

(f)                                   Unused Cash Balances.  An amount remaining
in the Participant’s Plan Account that represents the Purchase Price for any
fractional share shall be carried over in the Participant’s Plan Account to the
next Offering Period or refunded to the Participant in cash, without interest,
if his or her participation is not continued.  Any amount remaining in the
Participant’s Plan Account that represents the Purchase Price for whole shares
that could not be purchased by reason of Subsection (c) or (d) above,
Section 9(b) or Section 14(a) shall be refunded to the Participant in cash,
without interest.

 

(g)                                  Stockholder Approval.  The Plan shall be
submitted to the stockholders of the Company for their approval within twelve
(12) months after the date the Plan is adopted by the Board. Any other provision
of the Plan notwithstanding, no shares of Stock shall be purchased under the
Plan unless and until the Company’s stockholders have approved the adoption of
the Plan.

 

SECTION 9                               Limitations On Stock Ownership.

 

(a)                                 Five Percent Limit.  Any other provision of
the Plan notwithstanding, no Participant shall be granted a right to purchase
Stock under the Plan if such Participant, immediately after his or her election
to purchase such Stock, would own stock possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company or any
parent or Subsidiary of the Company.  For purposes of this Subsection (a), the
following rules shall apply:

 

(i)                                     Ownership of stock shall be determined
after applying the attribution rules of section 424(d) of the Code;

 

(ii)                                  Each Participant shall be deemed to own
any stock that he or she has a right or option to purchase under this or any
other plan; and

 

(iii)                               Each Participant shall be deemed to have the
right to purchase up to the maximum number of shares of Stock that may be
purchased by a Participant under this

 

7

--------------------------------------------------------------------------------


 

Plan under the individual limit specified pursuant to Section 8(c) with respect
to each Offering Period.

 

(b)                                 Dollar Limit.  Any other provision of the
Plan notwithstanding, no Participant shall accrue the right to purchase Stock at
a rate which exceeds $25,000 of Fair Market Value of such Stock per calendar
year (under this Plan and all other employee stock purchase plans of the Company
or any parent or Subsidiary of the Company), determined in accordance with the
provisions of section 423(b)(8) of the Code and applicable Treasury Regulations
promulgated thereunder.

 

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined as of the beginning of the Offering Period in which such Stock is
purchased.  Employee stock purchase plans not described in section 423 of the
Code shall be disregarded.  If a Participant is precluded by this Subsection
(b) from purchasing additional Stock under the Plan, then his or her employee
contributions shall automatically be discontinued and shall resume at the
beginning of the earliest Offering Period ending in the next calendar year (if
he or she then is an Eligible Employee).

 

SECTION 10                        Rights Not Transferable.

 

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by the laws of descent and distribution.  If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interest under the Plan, other than by the laws of descent and
distribution, then such act shall be treated as an election by the Participant
to withdraw from the Plan under Section 6(a).

 

SECTION 11                        No Rights As An Employee

 

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

 

SECTION 12                        No Rights As A Stockholder.

 

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date.

 

SECTION 13                        Securities Law Requirements.

 

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations

 

8

--------------------------------------------------------------------------------


 

promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded.

 

SECTION 14                        Stock Offered Under The Plan.

 

(a)                                 Authorized Shares.  The maximum aggregate
number of shares of Stock available for purchase under the Plan is 750,000
shares.  The aggregate number of shares available for purchase under the Plan
shall at all times be subject to adjustment pursuant to Section 14.

 

(b)                                 Antidilution Adjustments.  The aggregate
number of shares of Stock offered under the Plan, the individual and aggregate
Participant share limitations described in Section 8(c) and the price of shares
that any Participant has elected to purchase shall be adjusted proportionately
by the Committee in the event of any change in the number of issued shares of
Stock (or issuance of shares other than Common Stock) by reason of any forward
or reverse share split, subdivision or consolidation, or share dividend or bonus
issue, recapitalization, reclassification, merger, amalgamation, consolidation,
split-up, spin-off, reorganization, combination, exchange of shares of Stock,
the issuance of warrants or other rights to purchase shares of Stock or other
securities, or any other change in corporate structure or in the event of any
extraordinary distribution (whether in the form of cash, shares of Stock, other
securities or other property).

 

(c)                                  Reorganizations.  Any other provision of
the Plan notwithstanding, immediately prior to the effective time of a Corporate
Reorganization, the Offering Period then in progress shall terminate and shares
shall be purchased pursuant to Section 8, unless the Plan is assumed by the
surviving corporation or its parent corporation pursuant to the plan of merger
or consolidation.  The Plan shall in no event be construed to restrict in any
way the Company’s right to undertake a dissolution, liquidation, merger,
consolidation or other reorganization.

 

SECTION 15                        Amendment Or Discontinuance.

 

The Board (or any committee thereof to which it delegates such authority) shall
have the right to amend, suspend or terminate the Plan at any time and without
notice. Upon any such amendment, suspension or termination of the Plan during an
Offering Period, the Board (or any committee thereof to which it delegates such
authority) may in its discretion determine that the applicable Offering shall
immediately terminate and that all amounts in the Participant Accounts shall be
carried forward into a payroll deduction account for each Participant under a
successor plan, if any, or promptly refunded to each Participant.  Except as
provided in Section 14, any increase in the aggregate number of shares of Stock
to be issued under the Plan shall be subject to approval by a vote of the
stockholders of the Company.  In addition, any other amendment of the Plan shall
be subject to approval by a vote of the stockholders of the Company to the
extent required by an applicable law or regulation. This Plan shall continue
until the earlier to occur of (a) termination of this Plan pursuant to this
Section 15 or (b) issuance of all of the shares of Stock reserved for issuance
under this Plan.

 

9

--------------------------------------------------------------------------------


 

SECTION 16                        Execution.

 

To record the adoption of the Plan by the Board, the Company has caused its
authorized officer to execute the same.

 

 

VERACYTE, INC.

 

 

 

By:

/s/ Bonnie H. Anderson

 

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Date:

May 19, 2015

 

10

--------------------------------------------------------------------------------